                      IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              WESTERN DIVISION

TERRY PENISTER,
ADC #092828                                                                    PLAINTIFF

V.                          CASE NO. 4:18-cv-514-BSM-BD

MARK CASHION, et al.                                                        DEFENDANTS

                                          ORDER

       Plaintiff Terry Penister filed this lawsuit without the help of a lawyer and is

proceeding in forma pauperis. (Docket entries #1, #2) Mr. Penister claims that

Defendants violated his rights by failing to protect him from an attack by a fellow inmate.

(#2) Specifically, he alleges that Defendant Thomas allowed an inmate to beat him with a

pipe in retaliation for identifying the individuals responsible for bringing contraband

tobacco into his unit. (#2) All the Defendants, except Defendant Thomas have been

served. 1

       Given the seriousness of Mr. Penister’s claims and his inability to effectuate

service for Defendant Thomas, appointment of counsel in this case is warranted. In

conformity with Rule 83.7 of the Local Rules for the Eastern and Western Districts of

Arkansas, James Winfield Wyatt, Montgomery, Adams & Wyatt, PLC, 308 East 8th

Street, Little Rock, Arkansas 72202,501-375-9816, is hereby appointed to represent Mr.

Penister.




1
 Service was returned undeliverable as to Defendant Thomas at the ADC and at his last
known address provided by the ADC. (#5, #13, #30) On June 10, 2019, the Court ordered
Mr. Penister to ascertain a valid service address for Defendant Thomas by August 10,
2019. (#31) Mr. Penister provided an address for Defendant Thomas and the Court
ordered service on Mr. Thomas at the address provided; however, service was returned as
“unclaimed.” (#33, #34, #35) It has been over a year since this lawsuit was filed, and Mr.
Peniser has been unable to effectuate service on Defendant Thomas.
       The Clerk of Court is directed to send Mr. Wyatt a copy of this Order and Local

Rule 83.7. Counsel may access the file from CM/ECF. If counsel is unable to obtain a

copy of the file from CM/ECF, he should contact court staff at 501-604-5114, and a copy

of the file, or any portion of the file, will be provided via compact disc free of charge.

Under Local Rule 83.7, counsel must make written application to withdraw within 21

days of the date of this order, if there is cause to withdraw; otherwise, the appointment

will be effective.

       The Court will no longer accept pro se pleadings from Mr. Penister. Instead, all

pleadings must be filed and signed by Mr. Penister’s appointed counsel. See Local Rule

5.5(c)(1) (“Every pleading, motion or other paper, except a pro se motion to discharge an

attorney, filed in behalf of a party represented by counsel shall be signed by at least one

attorney of record”).

       IT IS SO ORDERED, this 25th day of September, 2019.



                                           ___________________________________
                                           UNITED STATES MAGISTRATE JUDGE




                                              2
